Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 1 of 35 PageID 724




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


JESSE E. MOODY, JR.,

             Plaintiff,

v.                                                        Case No. 3:18-cv-661-J-34JRK

MIKE WILLIAMS, et al.,

          Defendants.
________________________________

                                           ORDER
                                      I.     Status

       Plaintiff Jesse Moody, an inmate of the Florida penal system, initiated this action

on May 17, 2018, by filing a pro se Civil Rights Complaint under 42 U.S.C. § 1983

(Complaint; Doc. 1). In the Complaint, Moody names the following individuals as

Defendants: (1) Sheriff Mike Williams; (2) Mike Bruno, Director of Operations of the Duval

County Jail (Jail); (3) T.S. Morris, Jail Chief; and (4) Lieutenant M. Forbrich. He asserts

that Defendants violated his federal constitutional rights when they subjected him to a

variety of unlawful jail conditions from May 2016 through July 2017, and ignored his pleas

for corrective action. Moody seeks compensatory and punitive damages as well as

declaratory relief.

       Before the Court is Defendants’ Motion for Summary Judgment (Motion; Doc. 62).

In support of the Motion, Defendants submitted the following exhibits (Mot. Ex.): (A)

Morris’ declaration; and (B) transcript of Moody’s deposition. Moody filed a response to

the Motion; see Plaintiff’s Brief in Response to Defendant’s Motion for Summary

Judgment (Response; Doc. 70), with the following exhibits (Resp. Ex): (A) Moody’s
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 2 of 35 PageID 725




declaration; (B) Florida Model Jail Standards; and (C) Williams’ answers to Moody’s

interrogatories. Defendants filed a brief in reply. See (Reply; Doc. 75). This motion is ripe

for review.

                               II.    Moody’s Allegations

       In his verified Complaint,1 Moody asserts that he was a pretrial detainee at the Jail

from May 8, 2016, until March 21, 2017, when he became a convicted and sentenced

state prisoner still housed at the Jail until he was transferred to the Florida Department of

Corrections (FDOC) on July 31, 2017. Complaint at 11. He avers that while he was

housed at the Jail, Defendants violated the Fifth, Eighth, and Fourteen Amendment by

subjecting him to the following unlawful conditions:         (1) an inadequate grievance

procedure;2 (2) an extra bunk in each cell; (3) deficient air circulation; (4) an insufficient

number of showerheads; (5) no daily cleaning of the showers; (6) faulty plumbing; (7) foul

toilet odors; (8) rodent and insect infestation; (9) no access to a water fountain; (10) no

pillow or pillowcase; (11) no window to the outside world;3 and (12) no access to

televisions, radios, or newspapers. Id. at 4-10. According to Moody, he complained about

the sub-par conditions in grievances submitted to Defendants, but they failed to take

corrective action. Id. at 11. Moody maintains that the “combined effect” of him “suffering




       1 See Stallworth v. Tyson, 578 F. App'x 948, 950 (11th Cir. 2014) (citations omitted)
("The factual assertions that [the plaintiff] made in his amended complaint should have
been given the same weight as an affidavit, because [the plaintiff] verified his complaint
with an unsworn written declaration, made under penalty of perjury, and his complaint
meets Rule 56's requirements for affidavits and sworn declarations.").
       2 On October 25, 2018, the Court partially granted Defendants’ motion to dismiss

as to Moody’s due process claims related to the Jail’s grievance procedures. See Doc.
19.
       3 Moody asserts that he was moved to a dormitory that had windows on March 21,

2017. See Complaint at 11.
                                              2
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 3 of 35 PageID 726




under the 12 unlawful conditions of confinement on a daily basis created a substantial

risk to his health and safety” and caused him to experience the following ailments:

“frequent moods of deep depression, constant thoughts of suicide, heightened levels of

anxiety, bodily ailments, throat soreness, headaches, and physical pain in his neck and

knees.” Id. at 13.

                         III.    Summary Judgment Standard

       Rule 56 instructs that “[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Rule 56(a). The record to be considered on a motion

for summary judgment may include “depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes

of the motion only), admissions, interrogatory answers, or other materials.”          Rule

56(c)(1)(A).4 An issue is genuine when the evidence is such that a reasonable jury could

return a verdict in favor of the nonmovant. Mize v. Jefferson City Bd. of Educ., 93 F.3d

739, 742 (11th Cir. 1996) (quoting Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913,

919 (11th Cir. 1993)). “[A] mere scintilla of evidence in support of the non-moving party’s



       4Rule 56 was revised in 2010 “to improve the procedures for presenting and
deciding summary-judgment motions.” Rule 56 advisory committee’s note 2010 Amends.

       The standard for granting summary judgment remains unchanged. The
       language of subdivision (a) continues to require that there be no genuine
       dispute as to any material fact and that the movant be entitled to judgment
       as a matter of law. The amendments will not affect continuing development
       of the decisional law construing and applying these phrases.

Id. “[A]lthough the interpretations in the advisory committee[‘s] notes are not binding, they
are highly persuasive.” Campbell v. Shinseki, 546 Fed. Appx. 874, 879 n.3 (11th Cir.
2013). Thus, case law construing the former Rule 56 standard of review remains viable
and applies here.
                                             3
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 4 of 35 PageID 727




position is insufficient to defeat a motion for summary judgment.” Kesinger ex rel. Estate

of Kesinger v. Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

       The party seeking summary judgment bears the initial burden of demonstrating

to the court, by reference to the record, that there are no genuine issues of material fact

to be determined at trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.

1991). “When the non-moving party bears the burden of proof on an issue at trial, the

moving party need not ‘support its motion with affidavits or other similar material

negating the opponent’s claim,’ Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct.

2548, 2552-53, 91 L.Ed.2d 265 (1986), in order to discharge this initial responsibility.”

Gonzalez v. Lee Cty. Hous. Auth., 161 F.3d 1290, 1294 (11th Cir. 1998). Instead, the

moving party simply may demonstrate “that there is an absence of evidence to support

the nonmoving party’s case.” Id.

       “When a moving party has discharged its burden, the non-moving party must then

go beyond the pleadings, and by its own affidavits, or by depositions, answers to

interrogatories, and admissions on file, designate specific facts showing that there is a

genuine issue for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593–94 (11th

Cir. 1995) (internal citations and quotation marks omitted). Substantive law determines

the materiality of facts, and “[o]nly disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the entry of summary judgment.”

Anderson, 477 U.S. at 248. In determining whether summary judgment is appropriate,

a court “must view all evidence and make all reasonable inferences in favor of the party

opposing summary judgment.” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995)



                                             4
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 5 of 35 PageID 728




(citing Dibrell Bros. Int’l, S.A. v. Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th

Cir. 1994)).

       Of course, “pro se pleadings are held to a less stringent standard than pleadings

drafted by attorneys and will, therefore, be liberally construed.” Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998). However, “a pro se litigant does not

escape the essential burden under summary judgment standards of establishing that

there is a genuine issue as to a fact material to his case in order to avert summary

judgment.” Brown v. Crawford, 906 F.2d 667, 670 (11th Cir. 1990). Although courts

show leniency to pro se litigants, courts “will not serve as de facto counsel or ‘rewrite an

otherwise deficient pleading in order to sustain an action.’” Nalls v. Coleman Low Fed.

Inst., 307 Fed. Appx. 296, 298 (11th Cir. 2009) (quoting GJR Invs., Inc. v. Cnty. of

Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998) (overruled in part on other grounds as

recognized in Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).

                                  IV.    Applicable Law

       With respect to the appropriate analysis in a conditions of confinement case

involving a pretrial detainee, the Eleventh Circuit “historically” has “treated convicted

prisoners' Eighth Amendment claims and pretrial detainees' Fourteenth Amendment

claims identically.” White v. Cochran, No. 16-17490-G, 2017 WL 6492004, at *2 (11th Cir.

Nov. 27, 2017) (citation and footnote omitted). Notably, the Eleventh Circuit has

explained:

                The Supreme Court stated in Kingsley v. Hendrickson[5] that
                the language of the Eighth Amendment's Cruel and Unusual
                Punishment Clause and the Fourteenth Amendment's Due
                Process Clause “differs, and the nature of the claims often


       5   Kingsley v. Hendrickson, 576 U.S. 389 (2015).
                                              5
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 6 of 35 PageID 729




                differs.” 135 S.Ct. 2466, 2473-76 (2015) (adopting a different
                test to evaluate pretrial detainees' excessive-force claims than
                the test used to evaluate convicted prisoners' excessive-force
                claims). However, we recently stated that Kingsley “is not
                squarely on point with and does not actually abrogate or
                directly conflict with” precedent outside of the context of an
                excessive-force claim. See Dang ex rel Dang v. Sheriff,
                Seminole Cty. Fla., 871 F.3d 1272, 1279 n.2 (11th Cir. 2017)
                (quotations omitted).

White, 2017 WL 6492004, at *2 n.1. While the Eighth Amendment does not apply to

pretrial detainees, see Nam Dang by & through Vina Dang v. Sheriff, Seminole Cty. Fla.,

871 F.3d 1272, 1279 (11th Cir. 2017), the standard for providing basic human needs and

a safe environment to those incarcerated or in detention is the same under both the Eighth

and Fourteenth Amendments. Id.; see Goodman v. Kimbrough, 718 F.3d 1325, 1331 n.1

(11th Cir. 2013) (“Regardless of the particular taxonomy under which we analyze the

case, however, the result is the same, because ‘the standards under the Fourteenth

Amendment are identical to those under the Eighth.’”) (citation omitted); Johnson v.

Bessemer, Ala., City of, 741 F. App’x 694, 699 n.5 (11th Cir. 2018) (stating that Kingsley

v. Hendrickson, involving a pretrial detainee’s excessive force claim, “does not undermine

our earlier Eighth Amendment deliberate indifference precedents”).

       The Eleventh Circuit has described the requirements for an Eighth Amendment

violation as follows:

                “The Constitution does not mandate comfortable prisons, but
                neither does it permit inhumane ones ....” Farmer, 511 U.S. at
                832, 114 S.Ct. at 1976 (internal quotation and citation
                omitted).[6] Thus, in its prohibition of “cruel and unusual
                punishments,” the Eighth Amendment requires that prison
                officials provide humane conditions of confinement. Id.
                However, as noted above, only those conditions which
                objectively amount to an “extreme deprivation” violating


       6   Farmer v. Brennan, 511 U.S. 825 (1994).
                                               6
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 7 of 35 PageID 730




                contemporary standards of decency are subject to Eighth
                Amendment scrutiny. Hudson, 503 U.S. at 8-9, 112 S.Ct. at
                1000.[7] Furthermore, it is only a prison official's subjective
                deliberate indifference to the substantial risk of serious harm
                caused by such conditions that gives rise to an Eighth
                Amendment violation. Farmer, 511 U.S. at 828, 114 S.Ct. at
                1974 (quotation and citation omitted); Wilson, 501 U.S. at 303,
                111 S.Ct. at 2327.[8]

Thomas v. Bryant, 614 F.3d 1288, 1306-07 (11th Cir. 2010). The Eighth Amendment also

requires prison officials to “take reasonable measures to guarantee the safety of the

inmates.” Farmer, 511 U.S. 832 (quoting Hudson v. Palmer, 468 U.S. 517, 526–27

(1984)). However, not every injury that a prisoner suffers as a result of a prison condition

necessarily equates to a constitutional violation. See Goodman, 718 F.3d at 1333. Only

injuries that occur as a result of a prison official's deliberate indifference rise to the level

of an Eighth Amendment violation. See Farmer, 511 U.S. at 834.

                To survive summary judgment in a case alleging deliberate
                indifference, a plaintiff must “produce sufficient evidence of (1)
                a substantial risk of serious harm; (2) the defendants'
                deliberate indifference to that risk; and (3) causation.” Carter
                v. Galloway, 352 F.3d 1346, 1349 (11th Cir. 2003) (per
                curiam) (internal quotation marks omitted).

Goodman, 718 F.3d at 1331 (footnote omitted); see Johnson, 2018 WL 3359672, at *3

(stating that, to prevail on a deliberate indifference claim, a plaintiff must satisfy (1) the

objective component; (2) the subjective component, i.e., that the prison official acted with

deliberate indifference; and (3) the causation requirement). A plaintiff who claims

deliberate indifference must prove: “(1) subjective knowledge of a risk of serious harm;

(2) disregard of that risk; (3) by conduct that is more than mere negligence.” Melton v.




       7   Hudson v. McMillian, 503 U.S. 1 (1992).
       8   Wilson v. Seiter, 501 U.S. 294 (1991).
                                                7
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 8 of 35 PageID 731




Abston, 841 F.3d 1207, 1223 (11th Cir. 2016) (per curiam) (citations and footnote

omitted); see Scott v. Miami Dade Cty., 657 F. App'x 877, 883 (11th Cir. 2016) (stating

that “a plaintiff must allege facts that would allow a jury to conclude that: the defendant

actually knew that the plaintiff faced a substantial risk of serious harm” (subjective

component), and “the defendant disregarded that known risk by failing to respond to it in

an objectively reasonable manner” (objective component)).

       The Eleventh Circuit has explained the requirement of deliberate indifference to a

substantial risk of harm as follows:

                Proof of deliberate indifference requires a great deal more
                than does proof of negligence: “To be deliberately indifferent
                a prison official must know of and disregard ‘an excessive risk
                to inmate health or safety; the official must both be aware of
                facts from which the inference could be drawn that a
                substantial risk of serious harm exists, and he must also draw
                the inference.’” Purcell, 400 F.3d at 1319-20 (emphasis
                supplied) (quoting Farmer v. Brennan, 511 U.S. 825, 837, 114
                S.Ct. 1970, 1979, 128 L.Ed.2d 811 (1994)).[9]

                In other words, a plaintiff in [Moody]'s position must show not
                only that there was a substantial risk of serious harm, but also
                that [Defendants] “subjectively knew of the substantial risk of
                serious harm and that [they] knowingly or recklessly
                disregarded that risk.” Hale, 50 F.3d at 1583 (alteration
                omitted) (internal quotation marks omitted).[10] Whether
                prison officials had the requisite awareness of the risk “is a
                question of fact subject to demonstration in the usual ways,
                including inference from circumstantial evidence, and a
                factfinder may conclude that a prison official knew of a
                substantial risk from the very fact that the risk was obvious.”
                Farmer, 511 U.S. at 842, 114 S.Ct. at 1981 (citation omitted).
                At the same time, the deliberate indifference standard - and
                the subjective awareness required by it - is far more onerous
                than normal tort-based standards of conduct sounding in
                negligence: “Merely negligent failure to protect an inmate from
                attack does not justify liability under [§] 1983.” Brown v.


       9   Purcell v. Toombs Cty., Ga., 400 F.3d 1313 (11th Cir. 2005).
       10   Hale v. Tallapoosa Cty., 50 F.3d 1579 (11th Cir. 1995).
                                               8
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 9 of 35 PageID 732




              Hughes, 894 F.2d 1533, 1537 (11th Cir. 1990) (per curiam).
              And needless to say, to defeat a motion for summary
              judgment, [a plaintiff] must adduce specific evidence from
              which a jury could reasonably find in his favor; “[t]he mere
              existence of a scintilla of evidence in support of [his] position
              will be insufficient.” Anderson, 477 U.S. at 252, 106 S.Ct. at
              2512.

Goodman, 718 F.3d at 1332 (emphasis deleted).

                            V.     Analysis and Conclusions

       In the Motion, Defendants argue that they are entitled to summary judgment for

three reasons. First, none of Moody’s claims, individually or taken together as a whole,

establish a constitutional violation. Motion at 2. Second, Defendants assert that they are

entitled to qualified immunity in their individual capacities. Id. Third, they contend that the

record contains no evidence establishing liability against Defendants in their official

capacities. Id. Defendants also maintain that Moody is not entitled to compensatory or

punitive damages because he failed to establish that he suffered more than de minimus

physical injury. Id. at 11-12. The Court will address these arguments separately.

            A.      Whether Moody Established Constitutional Violations

       In the Motion, Defendants argue that Moody has failed to provide any evidence

that they denied him adequate food, clothing, shelter, sanitation, medical care, or

personal safety. Id. at 14. Defendants aver that Moody’s complaints about the prison

conditions at the Jail do not rise to the level of a constitutional deprivation. Id. According

to Defendants, “[a]t best, the record evidence demonstrates that the conditions at the [the

Jail] were unpleasant or even uncomfortable for Plaintiff,” but “[t]he record contains no

evidence of any objective constitutional violation.” Id. at 16. Additionally, Defendants

contend that there is no record evidence to suggest that they acted with a sufficiently



                                              9
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 10 of 35 PageID 733




 culpable state of mind to have been deliberately indifferent to the conditions of Moody’s

 confinement or that other than Forbrich they were even aware of these alleged conditions.

 Id. at 16-18. Defendants also note that Moody never required medical treatment for any

 of his alleged injuries. Id. at 17. The Court analyzes Moody’s prison condition claims

 below.

      Overcrowding - Extra Bunks, Lack of Shower Heads, and Poor Air Circulation

          In the Complaint, Moody alleges there was an “unlawful extra bunk in each cell” in

 violation of the Florida Model Jail Standards (FMJS) which prescribe the square feet per

 person per cell. Complaint at 5. Moody maintains that the Jail cells were designed to

 house only two people but the addition of the third bunk resulted in a “lack of mobility,

 lack of sufficient purified air, increased conflicts between the Plaintiff and others in the

 cell, and limited use of the cell’s facilities and storage that caused the Plaintiff to

 experience breathing problems and elevated levels of anxiety.” Id. at 12. Likewise, Moody

 asserts that there were insufficient shower heads per person as required by the FMJS.

 Id. at 5. According to Moody, due to the overcrowding he “was not always able to take a

 shower” and was faced with “a serious risk to his safety because of frequent physical

 confrontations with other detainees over shower usage.” Id. at 12. Moody also asserts

 that the Jail had inadequate air circulation because there was only an exhaust duct in

 each cell that took air out of the cell and the only vents pumping air in were located outside

 the cells in the dormitories. Id. at 6. He maintains that the FMJS requires “a certain amount

 of cubic feet of air circulation per person in sleeping area cells,” but that the Jail was not

 in compliance with this regulation. Id. Moody believes the cells should have both an

 exhaust and air vent. Id. Due to this alleged poor circulation, Moody asserts that he



                                              10
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 11 of 35 PageID 734




 suffered frequent headaches, unwanted serious safety risks, and breathing and sinus

 issues. Id. at 12.

        Defendants argue in the Motion that it is undisputed that the total inmate capacity

 for the Jail was 3,092 inmates and the Jail never exceeded that capacity, and, therefore,

 the Jail was not overcrowded. Motion at 14. Moreover, they argue that overcrowding

 alone is not a constitutional violation and Moody has failed to present any probative

 evidence that he was denied reasonably adequate food, clothing, shelter, sanitation,

 medical care, or personal safety because of the alleged overcrowding. Id. Defendants

 argue that the Jail “was found to have adequate ventilation at all times Plaintiff was

 incarcerated” and that Moody has provided no evidence to suggest otherwise. Motion at

 3. In support, they cite to the June 8, 2017 inspection report reflecting the same. Motion

 at 3; Mot. Ex. A. Moody argues in his Response that Defendants “have not presented

 dispositive evidence that mechanical ventilation systems provided a minimum of 10 cubic

 feet of purified re-circulated air per minute for each detainee in the cells of [the Jail].”

 Response at 3. Moody contends that exhibit three of Morris’ declaration, Mot. Ex. A, states

 that at the time of the June 8, 2017 inspection, the maximum rated capacity was 2,189

 detainees, but that same report also listed the average daily population for the preceding

 twelve-month period at 2,423 detainees. Id. at 2. As such, Moody argues that Defendants’

 own exhibit refutes their contention that the Jail was not overcrowded and contradicts

 Morris’ declaration that the Jail has the capacity to hold 3,092 detainees. Id. at 3.

        To the extent Moody relies on the FMJS, the Court notes that even if jail “conditions

 may well fall short of the Florida Model Jail Standards,” the Court’s “limited authority does

 not extend to the question whether the defendants have comported themselves in



                                              11
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 12 of 35 PageID 735




 accordance with state law; that is a question for another day, and probably for another

 court.” Saunders v. Sheriff of Brevard Cty., 735 F. App'x 559, 565 (11th Cir. 2018). Instead

 this Court must focus solely on “the rights that the United States Constitution guarantees,

 and whether the [Jail] fell short of constitutional requirements . . . .” Id. In other words, a

 violation of the FMJS will not support a constitutional violation unless it creates an

 inhuman condition. Overcrowding in a cell, or a prison generally, does not violate the

 Eighth Amendment unless it leads to violence or the deprivation of essential food, medical

 care, or sanitation. Rhodes v. Chapman, 452 U.S. 337, 348 (1981); see also Parrish v.

 Alabama Dept. of Corr., 156 F.3d 1128, 1129 n.1 (11th Cir. 1998) (noting “that

 overcrowding is not necessarily a violation of a federal right.”); Evans v. St. Lucie County

 Jail, 448 F. App’x 971, 975 (11th Cir. 2011) (finding no constitutional violation where two

 additional inmates were placed in the plaintiff’s cell such that it was at double capacity).

 “[A] prisoner's mere discomfort, without more, does not offend the Eighth Amendment.”

 Chandler v. Crosby, 379 F.3d 1278, 1295 (11th Cir. 2004).

        Moody testified in his deposition11 that overcrowding was his biggest issue with the

 conditions at the Jail. Mot. Ex. B at 19. He stated that the Jail had an extra third bunk in

 his cell and that three people, including himself, slept in his cell. Id. at 20, 32. Moody


        11Moody provided a declaration in support of his Response to the Motion, some
 of which contains statements that contradict his earlier deposition testimony. See Resp.
 Ex. A. “When a party has given clear answers to unambiguous questions which negate
 the existence of any genuine issue of material fact, that party cannot thereafter create
 such an issue with an affidavit that merely contradicts, without explanation, previously
 given clear testimony.” Van T. Junkins & Assocs., Inc. v. U.S. Indus., Inc., 736 F.2d 656,
 657 (11th Cir. 1984). Moody has not explained why his contradictory declaration
 statements should be considered over his unambiguous deposition testimony.
 Accordingly, to the extent Moody’s declarations conflict with his deposition testimony, the
 Court finds the deposition testimony to be credible and will rely on that testimony in
 analyzing the merits of his claims. See id.

                                               12
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 13 of 35 PageID 736




 admitted he suffered no physical injuries from the overcrowding and stated that it was

 “more so a mental thing as far as just being in a cell with too many people.” Id. at 32.

 Moody also testified that he suffered no physical injury related to the amount of shower

 heads but that he did suffer mental and emotional pain because it was stressful for him

 to not take a shower at a certain time as he did not want to miss showers. Id. at 43. When

 asked to explain, Moody asserted that the stress arose from the potential of “getting in a

 conflict with dudes about taking a shower.” Id. at 34. However, Moody never sought nor

 received psychological treatment for his stress. Id. at 34-35. Moody maintained at his

 deposition that the air quality at the Jail was poor. Motion Ex. B at 29. He stated that the

 recycled air caused sinus problems for him. Id. at 28-30. However, Moody admitted he

 never submitted a sick call request for his sinus issues and never received a medical

 diagnosis that those sinus issues were caused by the air in the Jail. Id. at 30-31.

        The June 8, 2017 inspection report reflects a maximum rated capacity of 2,189

 detainees, with an average daily population for the preceding twelve months of 2,423

 detainees. Mot. Ex. A at 54. However, this report also states that at the time of the

 inspection there was a population of 1,958 detainees. Id. Regardless of this discrepancy,

 the Court finds Moody has failed to establish a constitutional violation because he has not

 demonstrated that, even assuming the Jail was overcrowded, that he was deprived of

 essential food, medical care, or sanitation or that he was subjected to violence.

        At best, Moody has described conditions that resulted in his discomfort, which is

 insufficient to establish a constitutional violation. Each inmate in the cell had a mattress

 and access to sanitation supplies. Moody suffered no serious medical condition, either

 physical or mental, particularly in light of the fact that he never sought medical attention



                                             13
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 14 of 35 PageID 737




 for his alleged medical needs. See Daniel v. U.S. Marshall Service, 188 F. App’x 954,

 962 (11th Cir. 2006) (finding plaintiff did not prove that he had an objectively serious

 medical need where he never sought medical treatment for the alleged injuries even

 though he was free to do so). Based on Moody’s testimony and the record available to

 the Court, it is evident that at the time of the alleged incidents Moody did not believe the

 emotional and mental stress resulting from the conditions at the Jail posed a serious risk.

 Regarding showers, he complains that he was unable to take a shower when he wanted

 to do so. However, he admits he was not deprived of the ability to shower rather he was

 not allowed to take a shower on the schedule he wanted. This is hardly a constitutional

 violation because Defendants afforded him the opportunity to shower and provided him

 with cleaning supplies if he felt the conditions of a shower on a specific day were such

 that it needed cleaning. Moody’s inability to shower at a specific time chosen by him is

 insufficient to establish a Fourteenth Amendment violation. Likewise, Moody’s complaints

 concerning air circulation do not show a constitutional violation. The alleged failure of the

 air circulation to comport with the FMJS is not the same as saying the conditions of his

 confinement are inhumane. Moody admits that there are vents throughout the Jail and

 exhaust pipes taking air out of the cells. Although there may not be vents inside the cells,

 he does not allege that the heating and cooling system was inoperable only that he was

 not receiving fresh air pumped directly into his cell. The Court finds this is not an inhumane

 condition of confinement. The inspection reports Defendants provided demonstrate that

 the HVAC system itself operated normally and that it was in compliance with FMJS

 standards. Mot. Ex. A at 39-40. In light of the record evidence, the Court finds Moody has




                                              14
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 15 of 35 PageID 738




 failed to satisfy the objective component of a deliberate indifference claim and, therefore,

 the Motion is due to be granted as to these claims.

                   Unsanitary Showers, Faulty Plumbing, and Foul Odors

        According to Moody, Defendants did not clean the showers daily. Complaint at 7.

 Although the Jail provides cleaning supplies for the toilets in their cells, the “detainees in

 general population were not permitted to handle the chemicals that were required to clean

 the showers.” Id. Moody maintains that the FMJS requires that showers be cleaned every

 day, but Defendants failed to comply with that regulation. Id. Moody asserts that the lack

 of daily cleaning exposed him to harmful diseases and germs, which caused him “to suffer

 and endure frequent bodily ailments and was a serious risk to his health and safety.” Id.

 at 12. Additionally, Moody contends that the Jail had foul odors, so much so that he had

 to place a paper bag over the toilet to act like a lid “in an attempt to block the foul odor

 that continually emitted from the toilet.” Id. at 8. Additionally, Moody asserts that the toilets

 in the holding cells smelled especially bad but he did not have the option to cover the

 toilet. Id. Moody maintains that these odors caused him to suffer frequent headaches,

 sore throats, and sinus problems. Id. at 12. Moody avers that the Jail had a faulty

 plumbing system that compelled him and other inmates “to place a constructed device

 over the water sprout [sic] in the cells to prevent water from shooting out onto the floor.”

 Id. at 7. Additionally, he states that many of the sinks in the cells were clogged and did

 not drain properly. Id. at 7. Moody alleges that on November 8, 2016, one of the devices

 he used to contain the water leaks fell off, causing water to spill onto the floor, which in

 turn caused Moody to slip and hit his knee on the toilet. Id. at 7, 12.




                                                15
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 16 of 35 PageID 739




        In the Motion, Defendants contend that it is undisputed that during the period of

 Moody’s detention in the Jail that the dorms and showers were cleaned regularly and that

 he, along with all other detainees, were provided with cleaning chemicals and supplies,

 including deodorizer. Motion at 15. Moreover, Defendants assert that Moody could have

 requested the “harsher chemicals” used to clean the shower weekly if wanted to do

 additional cleaning. Id. As such, they maintain that the Jail was not so unsanitary to create

 a constitutional violation. Id. Defendants also argue in the Motion that “it is undisputed

 that Plaintiff had only 3 plumbing related issues in his cell during the relevant timeframe,”

 and while these incidents may have resulted in temporarily unsanitary conditions, these

 isolated incidents do not rise to the level of a constitutional violation. Id. at 14. Moreover,

 Defendants characterize the issue with the sink leaking when both hot and cold water are

 used as a “self-imposed plumbing issue” that does not violate the Constitution. Id. at 14-

 15.

        In his Response, Moody avers that he was neither provided with enough cleaning

 supplies to clean the showers daily nor did Defendants clean the showers daily as

 required by Florida law. Response at 4. According to Moody, Morris’ statement in her

 declaration about the usage of cleaning chemicals on each floor is conclusory because

 she did not present facts that these chemicals were actually used to clean Moody’s cell

 or dormitory. Id. Moreover, Moody argues that the fact Morris attached the sanitation

 policies to her declaration only shows what should have been done, not what was actually

 done while he was housed in the Jail. Id. Regarding the odors, Moody again reiterates

 that the toilets and holding cells smelled bad and that the issue was never addressed

 while he was in the Jail. Id. at 5. Moody also contends that Defendants admit through



                                               16
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 17 of 35 PageID 740




 their exhibits that there was a “plethora of plumbing issues” around the time Moody was

 in the Jail. Id. at 4.

         According to Moody’s deposition testimony, the toilets in the Jail constantly

 smelled like feces and the holding cells used while awaiting court dates smelled

 particularly bad. Mot. Ex. B at 24, 46-50. Moody maintains that the odors caused him

 runny noses, headaches, and sinus and breathing problems, id. at 45-46, although he

 never sought treatment for these conditions while at the Jail, id. at 45, 50. He testified that

 during his various periods of incarceration throughout his life he had been housed in at

 least ten other prisons or jails, but none of them had the foul odors that he smelled in the

 Jail. Id. at 46-48. In his deposition, Moody admitted that the showers were cleaned twice

 a week, but he believed they should have been cleaned every day because vomit or blood

 would sometimes be in the showers. Id. at 22-23. Notably, Moody acknowledged that the

 Jail provided detainees with cleaning supplies, but said those supplies were not given

 every day. Id. at 27.

         Additionally, Moody testified that when someone in the cell next to his would flush

 the toilet, the feces from that toilet would appear in the toilet in his cell. Id. at 27. However,

 they were only allowed to flush their toilet twice in a thirty-minute span. Id. at 32.

 Additionally, Moody asserted that the sink in his cell leaked when he would turn on the

 hot and cold water at the same time. Id. at 38-39. So much so, that he had to place a

 Styrofoam cup over the “sprockets” to keep the water from spilling out onto the floor. Id.

 One day, water pressure shot the cup off and water began to shoot out all over the floor

 and as he tried to fix it, he slipped and hit his right knee into the toilet. Id. at 40-42. Moody

 stated that he did not seek medical attention for the pain in his knee while at the Jail and



                                                17
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 18 of 35 PageID 741




 waited ten months before requesting treatment once he was transferred to prison. Id. at

 43-44. He testified that he never needed anything stronger than Ibuprofen to handle the

 pain and that medical staff in the prison took an x-ray but determined Moody did not need

 an MRI. Id. at 43-45. Notably, Moody stated that before his detention in the Jail, he had

 injured his right knee, and he acknowledged that it was possible the aches and pain he

 feels in his knee are related to his previous injury. Id. at 75-76.

        Concerning the conditions of the shower, the Court finds the evidence does not

 support Moody’s contention that the showers were unsanitary such that their condition

 violated his constitutional rights. Moody admits the showers were cleaned twice a week

 and that he was provided with cleaning supplies he could have used if he thought the

 cleanliness of the shower was not up to his personal standards. Based on these facts, it

 cannot be said that Defendants deprived of him of the right to take a clean shower or that

 the shower conditions posed a substantial risk to Moody’s health. Likewise, Moody’s claim

 concerning the smell from the toilets and the alleged faulty plumbing does not amount to

 a constitutional violation. As to the condition of the toilets and the smell they created, the

 Eleventh Circuit has previously held in an unpublished opinion that “having to use a toilet

 which lacks proper water pressure and occasionally overflows is unpleasant but not

 necessarily unconstitutional,” and “[a]ny unsanitary conditions caused by the toilet here

 were mitigated by the provision of cleaning supplies to [the plaintiff].” Alfred v. Bryant, 378

 F. App'x 977, 980 (11th Cir. 2010). The Court finds this opinion persuasive and analogous

 to the instant case. It is undisputed that Defendants provided Moody with cleaning

 supplies regularly. Similarly, Moody does not allege that his toilet was unable to flush

 away the feces, only that they were limited in the amount of times they could flush the



                                               18
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 19 of 35 PageID 742




 toilet. Thus, although there may have been a temporary moment in which feces remained

 in the toilet, Moody could have flushed it within a reasonable time frame. As such,

 Defendants provided Moody with a means to mitigate any unsanitary condition that could

 have arose from the plumbing issues.

        Regarding Moody’s alleged slip and fall incident with the sink, the Court finds these

 allegations do not rise to the level of a constitutional violation. “[S]lippery floors constitute

 a daily risk faced by members of the public at large.” Reynolds v. Powell, 370 F.3d 1028,

 1031 (10th Cir. 2004). Indeed, the slippery conditions caused by the sink cannot be

 considered extreme nor do they pose an unreasonable risk of serious injury. Moody’s

 claim that Defendants knew the floor was wet and failed to properly clean it does not

 establish conduct that constitutes more than mere negligence. See Winston v. Aducci-

 Washington, Case No. 7:17-cv-01099-VEH-SGC, 2018 WL 2272940, at *6 (N.D. Ala. Apr.

 19, 2018) report and recommendation adopted, No. 7:17-cv-01099-VEH-SGC, 2018 WL

 2266955 (N.D. Ala. May 17, 2018) (collecting cases finding slip and fall accidents failed

 as a matter of law to state a federal claim); Davis v. Corr. Corp. of Am., No. 5:07-cv-279-

 RS-EMT, 2008 WL 539057, at *3 (N.D. Fla. Feb. 22, 2008) (“Courts have regularly held

 that slip and fall accidents do not give rise to federal causes of action.”). Indeed, Moody

 has alleged nothing more than ordinary lack of due care, which is insufficient to establish

 a deliberate indifference claim. Additionally, the Court finds that Moody’s decision not to

 seek medical attention for the ailments allegedly caused by these conditions

 demonstrates that he did not have a serious medical condition. See Daniel, 188 F. App’x

 at 962. Accordingly, in light of the above analysis, the Court finds that the Motion is due

 to be granted as to Moody’s claims concerning these conditions because he failed to



                                                19
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 20 of 35 PageID 743




 establish that these conditions objectively amounted to an “extreme deprivation” violating

 contemporary standards of decency.

                                Rodent and Insect Infestation

        Moody alleges in the Complaint that he observed cockroaches in the floor drains

 and gnat-like insects flying inside the dormitories, particularly in the holding cells.

 Complaint at 8. He also avers that there were unknown types of insects in the sleeping

 areas. Id. Moody asserts that he suffered unidentified “bodily ailments” and the situation

 “created a serious risk to his health and safety.” Id. at 12. In the Motion, Defendants argue

 that it is undisputed that the Jail had regular pest control. Motion at 15. Moody counters

 in his Response that Defendants provided no “detailed facts that [the Jail] was free of

 vermin during the Plaintiff’s stay at [the Jail].” Response at 5.

        In his deposition, Moody testified that he personally observed roaches and big

 gnat-like insects flying around the Jail. Motion Ex. B at 51. Moody was unaware if they

 ever bit him, but testified they buzzed around him. Id. at 53. He acknowledged that officials

 had the Jail sprayed for insects but asserted that he would continue to see insects every

 day. Id. at 51-53. Specifically, he testified that he would see a few roaches a day but quite

 a few gnats, about ten a day. Id. at 53-54. Additionally, Moody stated that he saw either

 a mouse or a rat twice while he was in confinement on the sixth floor of the Jail for twenty

 days. Id. at 52-53. However, he testified that he was not really concerned about the

 rodents and was mainly worried about the insects. Id. at 53. According to Moody, he never

 suffered physical injuries from the insects or rodents, but it left him with emotional injuries.

 Id. at 54. However, he also testified that he has never been diagnosed with an emotional




                                               20
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 21 of 35 PageID 744




 injury or needed treatment for his emotional issues arising from his interaction with the

 insects. Id. at 54.

        Rodents and insects are something the general public deals with on a regular basis

 in their own homes. Moody’s allegations of seeing a mouse or a rat two times and hearing

 the buzzing of ten gnats a day does not constitute “extreme deprivation” of basic human

 needs. It is undisputed that the Jail had regular insect-control treatment. Accordingly, the

 Court finds that the Jail did not have a rodent and insect infestation that would amount to

 a constitutional violation. Moreover, Moody did not seek treatment for any alleged injuries

 arising from this condition; therefore, he has failed to establish the existence of an

 objectively serious risk or medical need. See Daniel, 188 F. App’x at 962. As such, Moody

 has failed to establish the existence of objectively unconstitutional condition of

 confinement; therefore, the Motion is due to be granted as to this claim.

                                Lack of Safe Drinking Water

        In the Complaint, Moody maintains that the Jail did not give him access to safe

 drinking water from a water fountain. Complaint at 9. According to Moody, he “had no

 other option but to drink from a shared sink and/or shower that contained bacteria of other

 detainees’ excrements.” Id. When he grieved this matter, Forbrich responded that water

 is not required to be filtered and that the Jail’s water source comes from an approved

 existing public supply.” Id. Moody avers that as a result of drinking the Jail’s water from a

 sink or shower he experienced constant throat soreness and “other undiagnosed health

 problems,” which he does not identify. Id. at 12.

        Defendants assert in the Motion that drinking from a sink instead of a fountain is

 not a constitutional violation. Motion at 15. In his Response, Moody asserts that



                                              21
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 22 of 35 PageID 745




 Defendants did not provide him safe drinking water through a water fountain and that the

 water tests from inside the Jail “do not cover the relevant time frame the Plaintiff was

 housed inside of [the Jail].” Response at 5. Moreover, Moody contends that these water

 tests did not use water samples from his cell or the showers he used. Id.

        Moody testified in his deposition that the shower water caused skin issues for him

 and the drinking water gave him sore throats every day. Mot. Ex. B at 24, 54-55.

 Regarding the skin issues, Moody asserted that it was like ringworm, where a circular

 rash would form on his back and legs. Id. at 36-37. According to Moody, there were no

 water fountains in the Jail; instead, the inmates had to drink from the sinks in their cells

 or from the showers. Id. at 24, 56. He specifically testified he did not drink out of the toilet.

 Id. Despite his medical issues, Moody stated that he never submitted a sick call for

 treatment and had never been diagnosed by a doctor with any issue related to the Jail’s

 water or for his skin issue. Id. at 37, 55.

        While the deprivation of drinking water for several days would be a denial of the

 basic minimal necessitates of life, this is not what Moody has alleged in the Complaint or

 what the evidence demonstrates. Moody admits he had access to drinking water via a

 sink, as such he was not deprived of drinking water. The fact that the drinking water came

 from a sink and not a fountain is immaterial to the Court’s constitutional analysis of this

 claim. It is the fact that Moody had regular access to drinking water that controls here.

 See Leonard v. City of Columbus, No. 4:10-CV-60-CDL-MSH, 2010 WL 3717251, at *6

 (M.D. Ga. July 29, 2010), report and recommendation adopted, No. 4:10-CV-60 CDL,

 2010 WL 3716877 (M.D. Ga. Sept. 13, 2010) (finding no constitutional violation where

 plaintiff had to obtain drinking water from a sink in a bathroom and not from a water



                                                22
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 23 of 35 PageID 746




 fountain). To the extent Moody contends the drinking water is unsafe, the evidence

 reflects that the water the Jail provided was from the same source the general public used

 for their drinking water and the local utility company tested the water in February of 2017

 and found it to have an acceptable range of contaminants. Mot. Ex. A at 4. As such, it can

 hardly be said that Moody was deprived of a basic human right when he received the

 same quality of water that the public at large did. See Jinks v. Medlin, No. CV 313-068,

 2015 WL 4716050, at *23 (S.D. Ga. Aug. 7, 2015), report and recommendation adopted,

 No. CV 313-068, 2015 WL 5359558 (S.D. Ga. Sept. 14, 2015) (finding no constitutional

 violation where prison water was same water used by the local citizens and tested).

 Moreover, Moody never sought medical treatment for his alleged injuries even though he

 was free to do so; therefore, the Court finds he has failed to establish the existence of an

 objectively serious risk. See Daniel, 188 F. App’x at 962. In light of the above, Moody has

 failed to demonstrate the objective component of a deliberate indifference claim and,

 therefore, the Motion is due to be granted as to these claims.

                                         No Pillows

        Moody alleges in the Complaint that Defendants failed to provide him with a pillow

 and pillowcase, as required by the FMJS. Complaint at 9. According to Moody,

 Defendants’ failure to provide these items “is proof that the defendants were deliberately

 indifferent to the health of the detainees under their care.” Id. Moody maintains that he

 suffered “constant neck cramps and sleeping disorders” because he did not have a pillow.

 Id. at 13.

        In the Motion, Defendants argue that lack of a separate pillow when a bed has a

 built-in pillow does not violate the Constitution. Motion at 15-16. Moody contends in his



                                             23
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 24 of 35 PageID 747




 Response that he never admitted he was given a pillowcase and the built-in pillow is

 merely a “raised cushion” that is not equivalent to a pillow. Response at 5-6. To the extent

 Defendants argue the built-in pillow is considered best practice, Moody asserts that he

 has a received a separate pillow with pillowcase in every other prison or jail in which he

 has been housed. Id. at 6.

        Moody testified in his deposition that he did not have a separate pillow with

 pillowcase; however, he conceded that he received a mattress with a built-in pillow. Mot.

 Ex. B at 20, 60. According to Morris, he wanted a separate pillow because the built-in

 pillow was like “a raised cushion,” id. at 62, and the lack of a pillow exacerbated previous

 neck and shoulder injuries, id. at 62-6. Although, he admitted he did not seek medical

 treatment for this ailment while at the Jail. Id. at 64. While Moody did not have a separate

 pillow with pillowcase, it is undisputed that there was a pillow built into the mattress, which

 is the functional equivalent of a standalone pillow. Moody’s discomfort from not being able

 to use a separate pillow does not amount to a constitutional violation. See Chandler, 379

 F.3d at 1295 (“[A] prisoner's mere discomfort, without more, does not offend the Eighth

 Amendment.”). Moreover, the fact Moody did not seek medical attention for his alleged

 injuries also cuts against his allegations that the lack of pillows constituted an objectively

 serious risk. See Daniel, 188 F. App’x at 962. Accordingly, this condition, when viewed

 objectively, does not violate the Constitution and, therefore, the Motion is due to be

 granted as to this claim.

                                       Lack of Windows

        In the Complaint, Moody asserts that many of the cells in the Jail either did not

 have windows at all or, if they did, the window-view was obstructed, “which prevented



                                               24
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 25 of 35 PageID 748




 detainees from viewing the outside world.” Complaint at 10. According to Moody, the lack

 of an outside view made his cell “comparable to a modern day dungeon.” Id. Moody

 alleges that not having “views to the outside world caused the Plaintiff to experience

 constant anxiety and sensory deprivation which lead to frequent thoughts of suicide and

 perpetual moods of deep depression which also created a serious risk to the Plaintiff’s

 health and safety.” Id. at 13.

        Defendants assert in the Motion that lack of a window is not a constitutional

 violation. Motion at 15. Particularly so because Moody is not complaining that his cell

 lacked adequate light, merely that he did not have a view to the outside world. Id. In the

 Response, Moody avers that his windowless dormitory from September 20, 2016, to

 March 21, 2017, was similar to being housed in a dungeon. Response at 6. During this

 period, he claims that his mental health deteriorated and he “was not allowed the

 opportunity to participate in recreation a substantial amount of time during his stay . . . .”

 Id.

        In his deposition, Moody testified that the lack of windows in his cell led him to

 have suicidal thoughts, but he never actually harmed himself. Mot. Ex. B at 64-66. Moody

 acknowledged that jail records reflect that he was examined for his suicidal thoughts on

 September 27, 2015. Id. at 64-65. However, other than that exam, he had no further

 medical examinations and did not receive treatment for any psychological issues related

 to the lack of windows. Id. at 66. Likewise, he is not currently receiving any psychological

 treatment. Id. at 67. According to Morris’ declaration, Moody’s cell did not have a window

 but all lighting in the cell worked and Morris states that Moody was afforded opportunities

 to be outdoors during his recreation time. Mot. Ex. A at 5.



                                              25
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 26 of 35 PageID 749




        Based on these facts, the Court finds the lack of a window in Moody’s cell did not

 violate the Constitution. Moody does not allege that he had no light in his cell, only that

 he did not have access to natural light from within his cell. Indeed, the evidence

 demonstrates that Moody’s cell had adequate lighting that passed inspection. Although

 Moody may not have been able to participate in recreational activities a “substantial

 amount of the time during his stay” he did have some access to it. As such, the Court

 finds that the lack of a window in his cell did not deprive Moody of essential human needs.

 See Poulin v. Jeter, No. 6:08-cv-299-ORL-31KRS, 2010 WL 3701384, at *10 (M.D. Fla.

 Sept. 15, 2010) (finding no constitutional violation where cell had no window, but had

 adequate lighting otherwise and plaintiff could access the outdoors). Accordingly, Moody

 has failed to establish the lack of a window amounted to an objectively unconstitutional

 condition and the Motion is due to be granted as to this claim.

                          No Access to Television or other Media

        Next, Moody complains that Defendants did not permit him access to televisions,

 radios, and newspapers. Complaint at 10. He claims that Defendants’ policy of not

 allowing detainees access to these materials “is an exaggerated response to a security

 need . . . .” Id. In support, Moody asserts that other jails and prisons allow detainees and

 inmates to have access to media. Id. Moody maintains that his knowledge that other

 prisons allowed access to these materials while the Jail did not resulted in constant

 anxiety and sensory deprivation that lead to frequent thoughts of suicide and perpetual

 depression. Id. at 13. In the Motion, Defendants contend that the Jail’s failure to provide

 television, radio, or newspaper is not a constitutional violation. Motion at 16. Moody




                                             26
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 27 of 35 PageID 750




 argues in his response, that Defendants admitted they did not provide him access to a

 television, radio, or newspaper. Response at 6.

        Moody testified during his deposition that inmates were not allowed access to a

 television or radio. Mot. Ex. B at 20-22. Although, he acknowledges he had no

 constitutional right to those things, id. at 67-68, Moody believes this lack of entertainment

 in combination with his other allegations created unconstitutional prison conditions, id. at

 68. Jails and prisons are not required under the Constitution to guarantee access to

 television and other forms of media as these simply are not necessities of life and are

 recreational in nature. As such, it cannot be said that not giving detainees access to these

 constitutes a deprivation of a basic human necessity. See Harris v. Thigpen, 941 F.2d

 1495, 1511 (11th Cir.1991) (“The Constitution does not require that prisoners, as

 individuals or as a group, be provided with any and every amenity which some person

 may think is needed to avoid mental, physical, and emotional deterioration.”); Elliott v.

 Brooks, 188 F.3d 518, 518 (10th Cir.1999) (unpublished) (“There is no constitutional right

 to watch television.”). Accordingly, Moody has failed to establish a constitutional violation

 and, therefore, the Motion is due to be granted as to this claim.

                             Conditions Considered as a Whole

        “Some conditions of confinement may establish an Eighth Amendment violation ‘in

 combination’ when each would not do so alone, but only when they have a mutually

 enforcing effect that produces the deprivation of a single, identifiable human need such

 as food, warmth, or exercise—for example, a low cell temperature at night combined with

 a failure to issue blankets.” Wilson v. Seiter, 501 U.S. 294, 304 (1991) (emphasis in

 original). However, “[n]othing so amorphous as ‘overall conditions’ can rise to the level of



                                              27
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 28 of 35 PageID 751




 cruel and unusual punishment when no specific deprivation of a single human need

 exists.” Id. at 305. The Court notes that “[i]nmates cannot expect the amenities,

 conveniences and services of a good hotel.” Harris v. Fleming, 839 F.2d 1232, 1235 (7th

 Cir.1988).

       Here, Moody has failed to establish that any one of the conditions about which he

 complains by themselves are objectively unconstitutional conditions. These conditions did

 not prohibit Moody from receiving constitutionally adequate shelter, food, security,

 medical care, or sanitary conditions. Likewise, when considered as a whole Moody has

 failed to demonstrate that these conditions worked in concert to deprive him of an

 identifiable human need. Indeed, as discussed above, Moody has failed to show that he

 was deprived of food, shelter, medical care, or sanitary conditions. In sum, Moody has

 failed to produce sufficient evidence that these conditions, either considered alone or

 cumulatively, posed a substantial risk of serious harm to him or amounted to the extreme

 deprivation of basic human necessities. It follows then that Moody has not demonstrated

 that Defendants had a subjective knowledge of a risk of serious harm either if he cannot

 establish the existence of an objectively serious risk. Accordingly, Defendants’ Motion is

 due to be granted on this claim.

                                B.     Qualified Immunity

       Defendants argue that they are entitled to summary judgment in their favor as to

 claims brought against them in their individual capacities based on the doctrine of

 qualified immunity. Motion at 18-22. According to Defendants, none of the conditions

 Moody complains about can objectively be considered a constitutional violation. Id. at 19.

 Moreover, even if Moody had established unconstitutional conditions of confinement,



                                            28
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 29 of 35 PageID 752




 Defendants maintain that these alleged violations were not clearly established. Id. As

 such, Defendants contend qualified immunity shields them from individual liability in this

 suit. Id.

         The Eleventh Circuit has stated:

                       The qualified-immunity defense reflects an effort to
               balance "the need to hold public officials accountable when
               they exercise power irresponsibly and the need to shield
               officials from harassment, distraction, and liability when they
               perform their duties reasonably." Pearson v. Callahan, 555
               U.S. 223, 231 (2009). The doctrine resolves this balance by
               protecting government officials engaged in discretionary
               functions and sued in their individual capacities unless they
               violate "clearly established federal statutory or constitutional
               rights of which a reasonable person would have known."
               Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir. 2010)
               (quotation marks and brackets omitted).

                       As a result, qualified immunity shields from liability "all
               but the plainly incompetent or one who is knowingly violating
               the federal law." Lee v. Ferraro, 284 F.3d 1188, 1194 (11th
               Cir. 2002). But the doctrine's protections do not extend to one
               who "knew or reasonably should have known that the action
               he took within his sphere of official responsibility would violate
               the constitutional rights of the [plaintiff]." Harlow v. Fitzgerald,
               457 U.S. 800, 815 (1982) (internal quotation marks and
               alteration omitted).

                      To invoke qualified immunity, a public official must first
               demonstrate that he was acting within the scope of his or her
               discretionary authority. Maddox v. Stephens, 727 F.3d 1109,
               1120 (11th Cir. 2013). As we have explained the term
               "discretionary authority," it "include[s] all actions of a
               governmental official that (1) were undertaken pursuant to the
               performance of his duties, and (2) were within the scope of his
               authority." Jordan v. Doe, 38 F.3d 1559, 1566 (11th Cir. 1994)
               (internal quotation marks omitted). Here, it is clear that
               Defendant Officers satisfied this requirement, as they
               engaged in all of the challenged actions while on duty as
               police officers conducting investigative and seizure functions.

                     Because Defendant Officers have established that they
               were acting within the scope of their discretionary authority,


                                               29
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 30 of 35 PageID 753




               the burden shifts to [the plaintiff] to demonstrate that qualified
               immunity is inappropriate. See id. To do that, [the plaintiff]
               must show that, when viewed in the light most favorable to
               him, the facts demonstrate that Defendant Officers violated
               [Plaintiff's] constitutional right and that that right was "clearly
               established ... in light of the specific context of the case, not
               as a broad general proposition[,]" at the time of Defendant
               officers' actions. Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct.
               2151, 150 L.Ed.2d 272 (2001), overruled in part on other
               grounds by Pearson, 555 U.S. 223, 129 S.Ct. 808. We may
               decide these issues in either order, but, to survive a qualified-
               immunity defense, [the plaintiff] must satisfy both showings.
               Maddox, 727 F.3d at 1120–21 (citation omitted).

 Jones v. Fransen, 857 F.3d 843, 850-51 (11th Cir. 2017). The Court notes that where the

 alleged conditions are particularly egregious, a general constitutional law already

 identified in decisional law may be applicable such that a reasonable officer would know

 that the egregious conditions violate the Constitution. Taylor v. Riojas, No. 19-1261, 2020

 WL 6385693, at *1 (U.S. Nov. 2, 2020).

        Here, as the Court explained in greater detail above, none of the conditions Moody

 complains of, either singularly or when considered as a whole, violate the Constitution.

 Moreover, Moody has failed to demonstrate that any of these alleged constitutional

 violations, in light of the context of this case, were clearly established. As such, the Court

 finds that Defendants are entitled to qualified immunity as to Moody’s claims against them

 in their individual capacities. The Motion, therefore, is due to be granted as to Defendants’

 claims of entitlement to qualified immunity.

                              C.     Official Capacity Liability

        To the extent Moody sues Defendants in their individual capacity, they argue that

 he is actually suing the city of Jacksonville (City). Motion at 22-23. Defendants argue that

 Moody must therefore establish that a constitutional violation occurred, and that the City



                                                30
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 31 of 35 PageID 754




 had an official custom or policy that was the moving force behind the alleged constitutional

 violation. Id. Defendants also maintain that Moody has failed to establish any

 constitutional violations and has likewise failed to demonstrate the City had a custom or

 policy that was the moving force behind the alleged constitutional violations. Id.

        A suit against a government official in his or her official capacity is a suit against

 the entity of which the officer is an agent. Busby v. City of Orlando, 931 F.2d 764, 776

 (11th Cir. 1991). A government entity may be liable in a § 1983 action “only where the

 [government entity] itself causes the constitutional violation at issue.” Cook ex. rel. Estate

 of Tessier v. Sheriff of Monroe Cty., Fla., 402 F.3d 1092, 1116 (11th Cir. 2005) (citations

 omitted). Thus, a plaintiff must establish that an official policy or custom of the government

 entity was the “moving force” behind the alleged constitutional deprivation. See Monell v.

 Dep’t of Soc. Servs., 436 U.S. 658, 693-94 (1978).

        In Monell, the Supreme Court held that local governments can be held liable for

 constitutional torts caused by official policies. However, such liability is limited to “acts

 which the [government entity] has officially sanctioned or ordered.” Pembaur v. City of

 Cincinnati, 475 U.S. 469, 480 (1986). Under the directives of Monell, a plaintiff also must

 allege that the constitutional deprivation was the result of “an official government policy,

 the actions of an official fairly deemed to represent government policy, or a custom or

 practice so pervasive and well-settled that it assumes the force of law.” Denno, 218 F.3d

 at 1276 (citations omitted); see Hoefling v. City of Miami, 811 F.3d 1271, 1279 (11th Cir.

 2016) (stating Monell “is meant to limit § 1983 liability to ‘acts which the municipality has

 officially sanctioned or ordered’”; adding that “[t]here are, however, several different ways

 of establishing municipal liability under § 1983”).



                                              31
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 32 of 35 PageID 755




        “A policy is a decision that is officially adopted by the [government entity] or created

 by an official of such rank that he or she could be said to be acting on behalf of the

 [government entity].” Sewell v. Town of Lake Hamilton, 117 F.3d 488, 489 (11th Cir. 1997)

 (citation omitted). The policy requirement is designed to “’distinguish acts of the

 [government entity] from acts of employees of the [government entity], and thereby make

 clear that [governmental] liability is limited to action for which the [government entity] is

 actually responsible.’” Grech, 335 F.3d at 1329 n.5 (quotation and citation omitted).

 Indeed, governmental liability arises under § 1983 only where “’a deliberate choice to

 follow a course of action is made from among various alternatives’” by governmental

 policymakers. City of Canton v. Harris, 489 U.S. 378, 389 (1989) (quoting Pembaur, 475

 U.S. at 483-84). A government entity rarely will have an officially-adopted policy that

 permits a particular constitutional violation, therefore, in order to state a cause of action

 for damages under § 1983, most plaintiffs must demonstrate that the government entity

 has a custom or practice of permitting the violation. See Grech, 335 F.3d at 1330;

 McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004). A custom is an act “that has

 not been formally approved by an appropriate decisionmaker,” but that is “so widespread

 as to have the force of law.” Bd. Of Cty. Comm’rs of Bryan Cty., Okla. V. Brown, 520 U.S.

 397, 404 (1997) (citation omitted). The Eleventh Circuit has defined “custom” as “a

 practice that is so settled and permanent that it takes on the force of law” or a “persistent

 and wide-spread practice.” Sewell, 117 F.3d at 489. Last, “[t]o hold the [government

 entity] liable, there must be ‘a direct causal link between [its] policy or custom and the

 alleged constitutional deprivation.’” Snow ex rel. Snow v. City of Citronelle, 420 F.3d 1262,

 1271 (11th Cir. 2005) (quotation omitted). Because Defendants official capacity liability



                                               32
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 33 of 35 PageID 756




 under § 1983 is the functional equivalent of a suit against the City, Moody must show that

 an official policy or a custom or practice of the City was the moving force behind the

 alleged federal constitutional violation.

        Upon review, Moody has failed to establish the existence of a constitutional

 violation. Moreover, Moody has neither identified an official City policy of deliberate

 indifference nor an unofficial City custom or practice that was “the moving force” behind

 any alleged constitutional violation. Moody’s factual allegations are simply insufficient to

 sustain a claim that there is either a policy, practice, or custom of denying detainees their

 constitutional rights. In consideration of the above analysis, the Court finds that Moody

 has failed to establish a claim that Defendants are liable in their official capacities.

 Therefore, the Motion is due to be granted on this issue.

                                    D. Equal Protection Claims

        The Eleventh Circuit has explained the requirements of an equal protection claim

 in a § 1983 suit as follows:

               The Equal Protection Clause of the Fourteenth Amendment
               requires the government to treat similarly situated people
               alike. City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S.
               432, 439, 105 S.Ct. 3249, 3254, 87 L.Ed.2d 313 (1985). To
               establish such a claim, a prisoner can allege that: “(1) he is
               similarly situated with other prisoners who received more
               favorable treatment; and (2) his discriminatory treatment was
               based on some constitutionally protected interest, such as
               race.” Jones v. Ray, 279 F.3d 944, 946-47 (11th Cir.2001)
               (internal quotations omitted); Damiano v. Fla. Parole & Prob.
               Comm'n, 785 F.2d 929, 932-33 (11th Cir.1986). If a suspect
               classification, such as race, or a fundamental right is
               implicated, a court must apply strict scrutiny to that claim. See
               Johnson v. California, 543 U.S. 499, 506-07, 125 S.Ct. 1141,
               1147, 160 L.Ed.2d 949 (2005) (holding that strict scrutiny is
               the appropriate standard of review for racial classifications
               even in the prison context). [. . .] If the allegations do not
               implicate a suspect class, then a court may evaluate only

                                              33
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 34 of 35 PageID 757




               whether there was a rational basis for how the plaintiff was
               treated. See Village of Willowbrook v. Olech, 528 U.S. 562,
               564, 120 S.Ct. 1073, 145 L.Ed.2d 1060 (2000).

 Hernandez, 281 F. App’x at 867. The Court notes that “[e]ven arbitrary administration of

 [prison regulations], without purposeful discrimination, does not violate the equal

 protection clause.” E & T Realty v. Strickland, 830 F.2d 1107, 1114 (11th Cir. 1987)

 (citations omitted).

        Moody has failed to allege or provide evidence that he is a member of a protected

 class or that he was being treated differently because of his status as a member of a

 protected class. Receiving the same treatment as other detainees in the Jail, even if the

 conditions are different at other institutions does not establish a violation of the Equal

 Protection Clause where there are no allegations or evidence that the alleged disparate

 treatment was based on a protected class such as race, religion, or gender. See Jones,

 279 F.3d at 946-47. Likewise, he has not proven he is a member of a “class of one.” See

 Campbell v. Rainbow City, Ala., 434 F.3d 1306, 1314 (11th Cir. 2006). Moreover, Moody

 has not proven the existence of discriminatory intent on part of Defendants. See E & T

 Realty, 830 F.2d at 1114. Therefore, he has failed to show he is entitled to relief on his

 Equal Protection claims and the Motion is due to be granted as to these claims.

        In light of the above, it is

        ORDERED:

        1.     Defendants’ Motion for Summary Judgment (Doc. 62) is GRANTED.

        2.     This case is hereby DISMISSED with prejudice.




                                            34
Case 3:18-cv-00661-MMH-JRK Document 77 Filed 12/01/20 Page 35 of 35 PageID 758




       3.    The Clerk of Court shall enter judgment in favor of Defendants Williams,

             Bruno, Morris, and Forbrich; dismiss this case; terminate any pending

             motions; and close the file.

       DONE AND ORDERED at Jacksonville, Florida, this 1st day of December, 2020.




 Jax-8
 C:
 Jesse E. Moody, Jr. #X02438
 Counsel of Record




                                            35
